Citation Nr: 0428096	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-24 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for low back 
disability. 

2.  Entitlement to service connection for tailbone 
disability. 

3.  Entitlement to service connection for disability of the 
neck/cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
September 1974 to September 1978.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2003, a 
statement of the case was issued in June 2003, and a 
substantive appeal was received in August 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The appellant testified at a Board hearing at the RO in June 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the June 2004 Board hearing, the veteran reported that he 
had been treated by a Chiropractor, Dr. Shilsky, since the 
early 1980's.  The Board notes that a letter had been sent 
earlier to Dr. Shilsky with no response, but that letter only 
requested treatment records from 1997 on.  The veteran also 
indicated that he had been hospitalized at Onslow Memorial 
Hospital for his back condition in 1993.  The veteran has 
filled out consent to release forms for both these clinics.  
VA has a duty to assist a claimant in obtaining evidence 
which the claimant has identified.  38 C.F.R. § 3.159 (2004).  
Although the RO has made several attempts to locate 
additional evidence identified by the veteran, it appears 
that additional action is necessary with regard to the above-
cited medical care providers.  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include the need to furnish all pertinent 
evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The RO should take appropriate action 
to request copies of all post-service 
medical records from Schilsky 
Chiropractic Center for 1980 to present 
and from the Onslow Memorial Hospital in 
1993.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the benefits remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




